DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action 
The response filed on 08/15/2022 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered but some are held unpersuasive. Examiner’s response to the presented arguments follows below. 




















Summary of Arguments:
Claim Rejections - 35 USC § 102
Regarding claims 1 & 17, the Applicant argues Shiratori does not disclose:
All the elements regarding amended claims 1 & 17 because Shiratori does not use images that include parts of the body of the subject when worn on the body of the subject. [Remarks: Page 14]
Extracting "first feature points of the subject from the image, wherein the first feature points include second feature points of the parts of the body of the subject." [Remarks: Page 14]

Regarding claims 5, 7, 12-13, 22, the Applicant argues:
Claims 5, 7, 12, 13, and 22 are also patentable over Shiratori for at least the reasons discussed above by depending directly or indirectly from allowable independent claims 1 or 17, as well as for the elements recited therein. [Remarks: Page 14]

Claim Rejections - 35 USC § 103
Regarding claims 2-4, 6, 8-11, 15, 18-21, the Applicant argues Shiratori in view of Protter or in view of Ishibashi do not disclose:
The dependent claims 2-4, 6, 8-11, 15, 18-21  are patentable over Shiratori, Protter, and Ishibashi at least for the same reasons as independent claims 1 and 17, as well as for the elements recited therein. [Remarks: Pages 15-17]










Examiner’s Response:
Claim Rejections - 35 USC § 102
Regarding claims 1 & 17, the Examiner contends:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use images that include parts of the body of the subject when worn on the body of the subject) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Shiratori discloses a wide-angle camera (202) configured to capture an image (104) including at least parts of a body of a subject (200) when worn on the body of the subject (Shiratori: Figs. 1-2 & Paras. [0047]-[0048], [0057] disclose a fisheye camera 202 that can be built into a subject (in the case of a mechanical subject, such as a robot) or can be incorporated into the subject’s attire and configured to capture an image that includes parts of the subject’s body.).
Shiratori discloses extracting first feature points (i.e., feature points 104a) of the subject from the image (104), wherein the first feature points include second feature points of the parts of the body of the subject (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose extracting feature points [i.e., includes first and second feature points] from the image 104 [i.e., represents parts of the body of the subject] by correlating features across images captured by the same camera at different times.).

Claim Rejections - 35 USC § 103
Regarding claims 2-4, 6, 8-11, 15, 18-21, the Examiner contends:
Please see the Examiner’s response above in regards to claims 1 & 17 and the additional mappings below regarding the 35 USC § 102 and 103 rejections.
Claim Objections
Claims 1 & 19 are objected to because of the following informalities: 
Claim 1 recites the limitation: “… the first feature point to form a skeletal structure of the subject …”. 
The limitation should recite “… the first feature  points to form a skeletal structure of the subject …” (emphasis added to accentuate required correction).
Claim 19 recites the limitation: “… a8Attorney Docket No.: 34923-026US processor to perform operations such that extracting the feature point from the image by uses the training data learnt in the training step …”.  
The limitation should recite “… a processor to perform operations such that extracting the feature  points from the image  uses the training data learnt in the training step …” (emphasis added to accentuate required correction).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites the limitation: "… the camera pose estimator …" (emphasis added to accentuate insufficient antecedent basis).





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 12-13, 17, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiratori et al., hereinafter referred to as Shiratori (US 2012/0327194 A1 – already of record).

	As per claim 1, Shiratori discloses a motion measurement system (Shiratori: Abstract.) comprising: 
a wide-angle camera (202) configured to capture an image (104) including at least parts of a body of a subject (200) when worn on the body of the subject (Shiratori: Figs. 1-2 & Paras. [0047]-[0048], [0057] disclose a fisheye camera 202 that can be built into a subject (in the case of a mechanical subject, such as a robot) or can be incorporated into the subject’s attire and configured to capture an image that includes parts of the subject’s body.); and 
a processor (Shiratori: Para. [0022] discloses a processor), wherein the processor is configured to: 
extract first feature points (i.e., feature points 104a) of the subject from the image (104), wherein the first feature points include second feature points of the parts of the body of the subject (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose extracting feature points [i.e., includes first and second feature points] from the image 104 [i.e., represents parts of the body of the subject] by correlating features across images captured by the same camera at different times.); and 
estimate a 3D pose of the subject by using the first feature point to form a skeletal structure of the subject (Shiratori: Fig. 1 & Paras. [0045], [0070]-[0071] disclose estimating a skeletal structure of 3D pose 104b of the subject by connecting the feature points to form a skeletal structure of the subject.).  

	As per claim 5, Shiratori discloses the motion measurement system according to claim 1, wherein the processor is further configured to connect the first feature points of the subject so that the connected first feature points form the skeletal structure within data by connecting feature points (Shiratori: Fig. 1 & Paras. [0041], [0045] disclose estimating a skeletal structure of 3D pose 104b of the subject by connecting feature points.).  

	As per claim 7, Shiratori discloses the motion measurement system according to claim 3, wherein the processor is further configured to connect the first feature points of the subject so that the connected first feature points form the skeletal structure within data (Shiratori: Fig. 1 & Paras. [0041], [0045] disclose estimating a skeletal structure of 3D pose 104b of the subject by connecting feature points.).  
	
	As per claim 12, Shiratori discloses the motion measurement system according to claim 1, wherein a lens of the wide-angle camera includes a fisheye lens (Shiratori: Paras. [0086], [0121]-[0122] disclose using a fisheye lens distortion parameter of the camera.).  

	As per claim 13, Shiratori discloses the motion measurement system according to claim 1, wherein the processor is further configured to estimate a pose of the wide-angle camera in at least an upward and downward direction, wherein the 3D pose of the subject is estimated upon correction based on the pose of the wide-angle camera that is estimated by the camera pose estimator (Shiratori: Paras. [0041], [0048], [0069] disclose structure from motion can be used to estimate the pose of the wide angled camera [i.e., wide angle camera indicates the peripheral direction that include upward, downward, left and right] throughout the duration of a capture. The estimated camera movements from a range-of-motion sequence are used to automatically build a skeleton for the body-mounted camera configuration using co-occurring transformations of the limbs connecting each joint.).  

	As per claim 17, Shiratori discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform operations (Shiratori: Paras. [0063]-[0064].) comprising: 
taking an image including at least parts of a body of a subject with a wide-angle camera worn on the body of the subject (Shiratori: Figs. 1-2 & Paras. [0047]-[0048], [0057] disclose a fisheye camera 202 that can be built into a subject (in the case of a mechanical subject, such as a robot) or can be incorporated into the subject’s attire and configured to capture an image that includes parts of the subject’s body.); 
taking first feature points of the subject from the image, the first feature points including second feature points of the parts of the body of the subject (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose extracting feature points [i.e., includes first and second feature points] from the image 104 [i.e., represents parts of the body of the subject] by correlating features across images captured by the same camera at different times.); and 
estimating a 3D pose of the subject by using the first feature points to form a skeletal structure of the subject (Shiratori: Fig. 1 & Paras. [0045], [0070]-[0071] disclose estimating a skeletal structure of 3D pose 104b of the subject by connecting the feature points to form a skeletal structure of the subject.).  

As per claim 22, the claim(s) recites analogous limitations to claim(s) 13 above, and
is/are therefore rejected on the same premise.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8-11, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiratori in view of Protter et al., hereinafter referred to as Protter (US 2020/0226357 A1 – already of record).

As per claim 2, Shiratori discloses the motion measurement system according to claim 1, wherein extracting the first feature points of the subject from the image (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose extracting at least one feature point of many features from the image 104.).
However Shiratori does not explicitly disclose “… uses training data acquired in advance through machine learning.”  
	Further, Protter is in the same field of endeavor and teaches extracting the feature points by using training data acquired in advance through machine learning (Protter: Paras. [0018], [0024]-[0026] disclose extracting NDOF based measurements [i.e., feature points] from a human motion model skeleton by using training data acquired in advance through neural networks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the uses training data through machine learning feature as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques.




	As per claim 3, Shiratori discloses the motion measurement system according to claim 1, wherein estimating the 3D pose of the subject uses (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose estimating the 3D pose 104b of the subject using the feature points.).
	However Shiratori does not explicitly disclose “… training data acquired in advance through machine learning.”
	Further, Protter is in the same field of endeavor and teaches training data acquired in advance through machine learning (Protter: Paras. [0026], [0036], [0098] disclose estimating the 3D model by using training data acquired in advance through neural networks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the use of training data through machine learning feature as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques.
  
	As per claim 4, Shiratori discloses the motion measurement system according to claim 2, wherein estimating the 3D pose of the subject uses (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose estimating the 3D pose 104b of the subject using the feature point.).
	However Shiratori does not explicitly disclose “… training data acquired in advance through machine learning.”
	Further, Protter is in the same field of endeavor and teaches training data acquired in advance through machine learning (Protter: Paras. [0026], [0036], [0098] disclose estimating the 3D model by using training data acquired in advance through neural networks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the use of training data through machine learning feature as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques.  

As per claim 6, Shiratori discloses the motion measurement system according to claim 2, wherein the processor is further configured to connect the first feature points of the subject so that the connected first feature points form the skeletal structure within data (Shiratori: Fig. 1 & Paras. [0041], [0045] disclose estimating a skeletal structure of 3D pose 104b of the subject by connecting feature points.). 

	As per claim 8, Shiratori discloses the motion measurement system according to claim 4, wherein the processor is further configured to connect the first feature points of the subject so that the connected first feature points form the skeletal structure within data (Shiratori: Fig. 1 & Paras. [0041], [0045] disclose estimating a skeletal structure of 3D pose 104b of the subject by connecting feature points.).  

	As per claim 9, Shiratori discloses the motion measurement system according to claim 2, wherein the machine learning includes an inference based on probability using multiple sets of the training data (Protter: Para. [0092] disclose machine learning includes an inference based on probability using multiple sets of the training data.).  

	As per claim 10, Shiratori discloses the motion measurement system according to claim 3, wherein the machine learning includes an inference based on probability using multiple sets of the training data (Protter: Para. [0092] disclose machine learning includes an inference based on probability using multiple sets of the training data.).  

	As per claim 11, Shiratori discloses the motion measurement system according to claim 4, wherein the machine learning includes an inference based on probability using multiple sets of the training data (Protter: Para. [0092] disclose machine learning includes an inference based on probability using multiple sets of the training data.).  

As per claim 18, Shiratori discloses the non-transitory processor-readable storage medium of claim 17, 
	However Shiratori does not explicitly disclose “… further configured to cause a processor to perform operations comprising: performing machine learning by using a virtual subject configured from data or information of a subject when the machine learning is performed in advance with multiple sets of training data.”
	Further, Protter is in the same field of endeavor and further configured to cause a processor to perform operations comprising: performing machine learning by using a virtual subject configured from data or information of a subject when the machine learning is performed in advance with multiple sets of training data (Protter: Paras. [0026], [0092] disclose performing machine learning by using information of a subject when the machine learning is performed in advance with multiple sets of training data.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the use of training data through machine learning feature as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques.

	As per claim 19, Shiratori discloses the non-transitory processor-readable storage medium of claim 18, wherein the non-transitory processor-readable storage medium is configured to cause a8Attorney Docket No.: 34923-026US processor to perform operations such that extracting the feature point from the image (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose extracting at least one feature point of many features from the image 104.).
	However Shiratori does not explicitly disclose “… extracting the feature points from the image by using the training data learnt in the training step.”
	Further, Protter is in the same field of endeavor and teaches extract the feature point from the image by using the training data learnt in the training step (Protter: Paras. [0018], [0024]-[0026] disclose extracting NDOF based measurements [i.e., feature points] from a human motion model skeleton by using training data acquired in advance through neural networks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the use of training data as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques.  
	As per claim 20, Shiratori discloses the non-transitory processor-readable storage medium of claim 18, wherein the non-transitory processor-readable storage medium is configured to cause a processor to perform operations such that estimating the 3D pose of the subject uses the (Shiratori: Fig. 1 & Paras. [0045], [0069]-[0070] disclose estimating the 3D pose 104b of the subject using the feature point.).
	However Shiratori does not explicitly disclose “… such that estimating the 3D pose of the subject uses the training data learnt in the training step.”
	Further, Protter is in the same field of endeavor and teaches such that estimating the 3D pose of the subject uses the training data learnt in the training step (Protter: Paras. [0026], [0036], [0098] disclose estimating the 3D model by using training data acquired in advance through neural networks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Protter before him or her, to modify the body mounted camera system of Shiratori to include the use of training data through machine learning feature as described in Protter. The motivation for doing so would have been to improve motion estimation accuracy by providing ML based rendering techniques.  

As per claim 21, the claim(s) recites analogous limitations to claim(s) 20 above, and
is/are therefore rejected on the same premise.  












Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shiratori in view of Ishibashi (US 6,558,050 B1 – already of record).

As per claim 15, Shiratori discloses the motion measurement system according to claim 1, wherein the processor is further configured to estimate a pose of a head of the subject (Shiratori: Para. [0075] discloses estimating a pose of a head of the subject.); and 
(Shiratori: Para. [0075] discloses estimating and generating a pose of a head of the subject corresponding to the direction of the wide-angle camera [i.e., line of sight] from the image captured by the wide-angle camera.).
However Shiratori does not explicitly disclose “… a line-of-sight video generator configured to estimate a direction of a line of sight of the subject from the estimated pose of the head …”.
Further, Ishibashi is in the same field of endeavor and teaches to estimate a direction of a line of sight of the subject from the estimated pose of the head (Ishibashi: Fig. 1 & Cols. 2-3, ll. 67-2 disclose the controller 5 detects the direction of line of sight and works out the quantity of change in the direction of line of sight.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Shiratori and Ishibashi before him or her, to modify the body mounted camera system of Shiratori to include the line of sight estimating direction feature as described in Ishibashi. The motivation for doing so would have been to improve image recording accuracy by providing components that permit additional detection of the state of a user. 

	
 

	

 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 10/11/2022